IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JUAN ACOSTA,                                              No. 70351
                 Petitioner,
                 vs.
                 JANELLE REEVES; KELLY REEVES;
                 H.M. JON NORHEIM; CLARK COUNTY
                                                                               FILED
                 FAMILY COURT; LLOYD D. GEORGE;                                JUL 1 3 2016
                 UNITED STATES DISTRICT COURT;
                                                                             TRACIE K. LINDEMAN
                 DOMINIQUE MCELROY; AND                                   CLERK.,9PF SUPREME COURT

                 DEPARTMENT OF FAMILY SERVICES,                           BY
                                                                                DEPUTY CLERK
                 Respondents.

                  ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF
                             This is a pro se original petition for extraordinary writ relief
                 challenging a guardianship created for the minor children and requesting
                 that the children be returned to petitioner's custody.
                             Having reviewed the petition and the attached documentation,
                 we conclude that petitioner has not demonstrated that our intervention by
                 extraordinary writ relief is warranted.    See Pan v. Eighth Judicial Dist.
                 Court, 120 Nev. 222, 228-29, 88 P.3d 840, 844 (2004) (explaining that it is
                 petitioner's burden to demonstrate that writ relief is warranted). NRAP
                 21(a)(4) requires the petitioner to submit with the petition an appendix
                 that contains copies of any order or other parts of the record that may be
                 essential to understanding the matters contained in the petition. Here,
                 petitioner indicates that he filed a petition to terminate the guardianship
                 and the court master recommended that the petition be denied at a
                 hearing held on April 19, 2016, but petitioner has not provided this court
                 with a copy of his petition to terminate the guardianship, the master's
                 recommendation, or a district court order approving the master's
                 recommendation, and thus, we are unable to adequately evaluate

SUPREME COURT
      OF
    NEVADA


(0) 1947A cajo
                                                                                               lb-21%90
                 petitioner's claims. See EDCR 1.46(g)(9) ("No recommendation of a master
                 or disposition of a juvenile case will become effective until expressly
                 approved by the supervising district court judge."). Accordingly, we
                 conclude that petitioner has not demonstrated that this court's
                 intervention by extraordinary writ relief is warranted at this time, and we
                 deny the petition.    See NRAP 21(b)(1); Smith v. Eighth Judicial Dist.
                 Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (stating that a petition
                 for extraordinary writ relief is purely discretionary with this court).
                             It is so ORDERED.




                                                               Gibbons




                 cc: Juan Acosta
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    e